Mr. Justice Bean
delivered the following concurring opinion.
I concur in the result of this opinion, but do not give my assent to the following expressions, namely: “It is clear, however, that until the legislative power of the State has declared that an election shall be held on a particular kind of question no decisión of such a question can be worked out in that manner.” This would *481appear to assume that no enabling act has been passed. And further: “The legislative power of the State has prescribed with great detail a manner of electing public officers, and by the initiative and referendum system, and legislation in pursuance thereof, it has provided a manner of voting upon legislative questions by the people; but it has not in any manner established a method of taking a vote upon the question of incurring indebtedness by counties in excess of the original constitutional limit. For the reason that the authority to declare the time and manner of conducting such election upon such a question is vested in the lawmaking power of the State, either in the legislative assembly or in the people at large, and that no such action has been taken. * *” And: “* * Yet, because the amendment did not provide a means of ascertaining the will of the majority of those voting on the question, and none has been otherwise authorized by legislation. * *”
My views upon a kindred question are expressed in an opinion this day rendered in the case of Schubel v. Olcott, 60 Or. 503 (120 Pac. 375), and it is unnecessary to further indicate them here.